Name: Council Regulation (EEC) No 1506/85 of 23 May 1985 amending Regulation (EEC) No 1461/82, amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 47 COUNCIL REGULATION (EEC) No 1506 / 85 of 23 May 1985 amending Regulation (EEC) No 1461 /82, amending Regulation (EEC) No 727/ 70 on the common organization of the market in raw tobacco and are likely to remain valid for the future ; whereas any limitation of the duration of validity of that provision should therefore be abolished, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas under Council Regulation (EEC) No 1461 / 82 of 18 May 1982 amending Regulation (EEC) No 727 / 70 on the common organization of the market in raw tobacco ( 3 ), as last amended by Regulation (EEC) No 1030 / 84 ( 4 ), the intervention price is fixed at 85 % of the corresponding norm price ; whereas that measure applies to tobacco of the 1982 , 1983 and 1984 harvests only ; Whereas the reasons for amending the second subparagraph ofArticle 2 (2 ) of Regulation (EEC) No 727 / 70 ( 5 ) still apply Article 1 The second paragraph of Article 2 of Regulation (EEC) No 1461 / 82 shall be deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE 0 ) OJ No C 67, 14 . 3 . 1985 , p. 57 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 164 , 14 . 6 . 1982 , p. 27 . ( 4 ) OJ No L 107 , 19 . 4 . 1984 , p . 35 . ( s ) OJ No L 94 , 28 . 4 . 1970 , p . 1 .